Case 1:19-cv-10567-PGG-RWL Document 71
                                    68 Filed 06/17/20
                                             06/09/20 Page 1 of 2




                                                             6/17/2020
Case 1:19-cv-10567-PGG-RWL Document 71
                                    68 Filed 06/17/20
                                             06/09/20 Page 2 of 2




Plaintiff's motion to strike is denied as stated during the Discovery Conference
held before the Court on June 17, 2020. The parties must meet and confer and
follow the individual rules of this Court before bringing any motion; however, any
dispositive motions shall adhere to rules of and be directed to the District Judge.



6/17/2020
